Case 19-70323-hdh11 Doc 26 Filed 12/20/19 Entered 12/20/19 16:37:09 Page 1 of 11

B 28C (Official Form 25C) (1) 2408)
UNITED STATES BANKRUPTCY COURT
Nov yhern § Fasker nn Districtof Texas

inre AS choe\E. + Constance & beclue CaseNo. [9 = Jo3e3-hdhll

Debtor
Small Business Case under Chapter 11

SMALL BUSINESS MONTHLY OPERATING REPORT

4 if

 
    

 

 

Month: louie. - Date filed; (27407)
| ~ “ ~ SZzillo 236118
Line of Business: omctnd Pro geo es [Construct ww NAISC Code: $3 4, 20 2 y

IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER PENALTY OF
PERIURY THAT I HAVE EXAMINED THE FOLLOWING SMALL BUSINESS MONTHLY OPERATING REPORT AND THE
ACCOMPANYING ATTACHMENTS AND, TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE,
CORRECT AND COMPLETE.

RESPONSIBLE PARTY:

  

“FE

 

f . red ag : ’
é etree oh gee a Foe Rasorcsocl

Original Signature of Responsible Party

 

So oe Soe gs os ot ae
Printed Name of Responsible Party

Questionnaire: (Ai! guestions to be answered on behalf of the debtor.) Yes No

1. IS THE BUSINESS STILL OPERATING? or ol

2 HAVE YGU PAID ALL YOUR BILLS ON TIME THIS MONTH? a Ci

3, DID YOU PAY YOUR EMPLOYEES ON TIME? owe oO

4. HAVE YOU DEPOSITED ALL THE RECEIPTS FOR YOUR BUSINESS INTO THE DIP ACCOUNT Oo a
THIS MONTH?

5. HAVE YOU FILED ALL OF YOUR TAX RETURNS AND PAID ALL OF YOUR TAXES THIS o
MONTH

6 HAVE ¥OU TIMELY FILED ALL OTHER REQUIRED GOVERNMENT FILINGS? ar ci

7 HAVE YOU PAID ALL OF YOUR INSURANCE PREMIUMS THIS MONTH? mt mo

2 DO YOU PLAN TO CONTINUE TO OPERATE THE BUSINESS NEXT MONTH? aie o

9. ARE YOU CURRENT ON YOUR QUARTERLY FEE PAYMENT TO THE U.S. TRUSTEE? cy 9

10. HAVE YOU PAID ANYTHING TO YOUR ATTORNEY OR OTHER PROFESSIONALS THIS i my
MONTH?

ll. DID YOU HAVE ANY UNUSUAL OR SIGNIFICANT UNANTICIPATED EXPENSES THIS fr my
MONTH? ’

12. HAS THE BUSINESS SOLD ANY GOODS OR PROVIDED SERVICES OR TRANSFERRED ANY Oo er
ASSETS TO ANY BUSINESS RELATED TO THE DIP IN ANY WAY?

13, DO YOU HAVE ANY BANK ACCOUNTS OPEN OTHER THAN THE DIP ACCOUNT? a Oo
Case 19-70323-hdh11 Doc 26 Filed 12/20/19 Entered 12/20/19 16:37:09 Page 2 of 11

 

Page 2
B 25C (Official Form 25C} (12/08)
14. HAVE YOU SOLD ANY ASSETS OTHER THAN INVENTORY THIS MONTH? C a
1§. DID ANY INSURANCE COMPANY CANCEL YOUR POLICY THIS MONTH? Ct ar
16. HAVE YOU BORROWED MONEY FROM ANYONE THIS MONTH? ry ce i
17. HAS ANYONE MADE AN INVESTMENT IN YOUR BUSINESS THIS MONTH? Oi a
18. HAVE YOU PAID ANY BILLS YOU OWED BEFORE YOU FILED BANKRUPTCY? oO a
TAXES
DO YOU HAVE ANY PAST DUE TAX RETURNS OR PAST DUE POST-PETITION TAX fe e mq
OBLIGATIONS?
IF YES, PLEASE PROVIDE A WRITTEN EXPLANATION INCLUDING WHEN SUCH RETURNS WILL
BE FILED, OR WHEN SUCH PAYMENTS WILL BE MADE AND THE SOURCE OF THE FUNDS FOR
THE PAYMENT.
(Exhibit A)
INCOME
PLEASE SEPARATELY LIST ALL OF THE INCOME YOU RECEIVED FOR THE MONTH. THE LIST
SHOULD INCLUDE ALL INCOME FROM CASH AND CREDIT TRANSACTIONS. (THE U.S. TRUSTEE
MAY IRAIVE THIS REQUIREMENT }
TOTALINCOME $ 4,00
SUMMARY OF CASH ON HAND
Cash on Hand at Start of Month $ £5 ints. wh
Cash on Hand at End of Month s 22ei,34
a & é
PLEASE PROVIDE THE TOTAL AMOUNT OF CASH CURRENTLY AVAILABLETO YOU TOTAL s 4 2ds) BY
(Exhibit B)
EXPENSES

PLEASE SEPARATELY LIST ALL EXPENSES PAID BY CASH OR BY CHECK FROM YOUR BANK
ACCOUNTS THIS MONTH. INCLUDE THE DATE PAID, WHO WAS PAID THE MONEY, THE
PURPOSE AND THE AMOUNT. (THE US. TRUSTEE MAY WAIVE THIS REQUIREMENT }

TOTAL EXPENSES § 289°, 3°)

 

(Exhibit C)

CASH PROFIT
INCOME FOR THE MONTH (TOTAL FROM EXHIBIT 8)

EXPENSES FOR THE MONTH (TOTAL FROM EXHIBIT C)
(Subtract Line C from Line B} CASH PROFIT FOR THE MONTH

 
oe

 

 

nayaiin, van. 2 assy en gandtenense y casko dt soe yep
eae Toneructien

PO Box 3613 ¢ Wichita Falls, TX 76301 ¢ miedue@gmali.com « 940-723-8515

December 20, 2019

SMALL BUSINESS MONTHLY OPERATING REPORT

Re: “Taxes”, Pg 2.

Our 2018 tax return has not been filed. An extension has been filed for this

return. We hope to have this filed by the end of January.

We do not anticipate owing any taxes.

Constance Ledue

 

 

 
M.E. LeGaseianegeesshdh11 Doc 26 Filed A@aeeng reared 12/20/19 16:37:09 Page 4 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M.E. Ledue Construction November
A B C D E

1 Date [Rec'd From: Memo Amount Balance
2 Beginning Balance $2,966.61
3. 4-Nov -C Bryant Rent $570.00 $3,536.61 |
4 | 4-Nov ‘C Hooper Rent $200.00 __ $3,736.61
5_| 5-Nov T Hansboro Rent $6.00 ‘$3,742.61
6 | 5-Nov_R Bellamy _Rent_ $590.00 $4,332.61
7_| 5-Nov B DeLucia Rent $144.00 $4,476.61
8 | 5-Nov_ T Hansboro Rent $181.00 $4,657.61 _
9 | 5-Nov J Smith Rent $212.00 $4,869.61
ii Month's Total $1,903.00
12 3 oe
13]
14 7 a
iS
16 Income minus Expenses -$695.27 $2,271.34

 

 

 

 
M.E, ete Pro

age°F-76323-hdh11 Doc 26 Filed TSPS67bo™*PSNEFEd 12/20/19 16:37:09 Page 5 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M.E. Ledu November
B Cc D E
Date
Pd. /
1 Ccird = |Paid To: Purpose Amount Balance
10-31 / :
2, ii-7 First Nat'l Bank (2915-1917 9th St. loan payment $495.00 $495.00
ii-1/
3 11-4 Cirro Electric = : 2210 Sth St. #1) elec is included in his rent _ $113.43 $608.43
li-i/
4 | 11-4 WF Water Dept. Oct. bill - 2210 5th St, 2209 4th St, 403 Polk St. $586.84 $1,195.27
11-4 /.
5 | 11-8 -Eric Wilford = ‘Moving Expenses _ $207.50 $1,402.77
11-4 / | :
6 11-8 Shawn Titus _ Moving Expenses $107.50 $1,510.27
7 | Li-Nov Eric Wilford ‘Moving Expenses $120.00 $1,630.27
8 | 11-Nov Shawn Titus ‘Meving Expenses $60.00 $1,690.27 —
9 | 14-Nov Connie Ledue — household expenses $100.00 $1,790.27 —
10 | 27-Nov WF Water Dept. Nov. bili - 2210 Sth St, 2209 4th St, 403 Polk St. «$600.00 $2,390.27
11] 28-Nov Connie Ledue household expenses. __ $200.00. $2,590.27
12 | 29-Nov Pilgrim Bank Service charge $8.00 $2,598.27 —
13
14 _
is
iG

 

 

 

 
Case 19-70323-hdh11 Doc 26 Filed 12/20/19 Entered 12/20/19 16:37:09 Page 6 of 11

Page 3
B 25C (Official Farm 25C3 (32408)
UNPAID BILLS
PLEASE ATTACH A LIST OF ALL DEBTS INCLUDING TAXES) WHICH YOU HAVE INCURRED
SINCE THE DATE YOU FILED BANKRUPTCY BUT HAVE NOT PAID. THE LIST MUST INCLUDE
THE DATE THE DEBT WAS INCURRED, WHO IS OWED THE MONEY, THE PURPOSE OF THE
DEBT AND WHEN THE DEBT IS DUE. (THE US. TRUSTEE MAY WAIVE THIS REQUIREMENT}
TOTAL PAYABLES $ of
we

(Exhibit D)

MONEY OWED TO YOU

PLEASE ATTACH A LIST OF ALL AMOUNTS OWED TO YOU BY YOUR CUSTOMERS FOR WORK
YOU HAVE DONE OR THE MERCHANDISE YOU HAVE SOLD. YOU SHOULD INCLUDE WHO
OWES YOU MONEY, HOW MUCH IS OWED AND WHEN IS PAYMENT DUE. (THE U.S. TRUSTEE MAY
WAIVE TRIS REQUIREMENT}
TOTAL RECEIVABLES $ ic) | “
F 28

 

(Exhibit E)

BANKING INFORMATION

PLEASE ATTACH A COPY OF YOUR LATEST BANK STATEMENT FOR EVERY ACCOUNT YOU
HAVE AS OF THE DATE OF THIS FINANCIAL REPORT OR HAD DURING THE PERIOD COVERED

BY THIS REPORT.

(Exhibit F)
EMPLOYEES
NUMBER OF EMPLOYEES WHEN THE CASE WAS FILED? & _
NUMBER GF EMPLOYEES AS OF THE DATE OF THIS MONTHLY REPORT? et
PROFESSIONAL FEES

BANKRUPTCY RELATED:

PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID DURING THIS REPORTING
PERIOD?

TOTAL PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID SINCE THE FILING
OF THE CASE?

NON-BANKRUPTCY RELATED:

PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID DURING THIS
REPORTING PERIOD?

TOTAL PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID SINCE THE
FILING OF THE CASE? ep _

 
M.E, Ledue Properties _ Monthly Receivables
ME. Ledi@aamdieudO323-hdh11 Doc 26 Filed 12/20/19 Entered 12/20/19 16:37:09 Page 7 of 11 November

 

A B C D E

 

 

ok
a
G
WM
ct
D

Debtor Purpose Amount Date Due

 

 

 

 

1-Nov Chris Hooper Rent oe $560.00 5-Nov_

 

 

 

_1-Oct Chris Hooper Rent $560.00 5-Oct

 

 

 

_275ep___ Chris Hooper Rent | $860.00 9-Sep

 

 

 

i-Aug Chris Hooper, EME $500.00 5-Aug

 

 

 

 

 

‘Kathy Hooper Rent on $520,00 5-Nov
_A-Oct__ Kathy Hooper Rent conse $520,000 S-Oct

 

 

 

_1-5ep Kathy Hooper Rent $324.57 5-Sep

 

 

oO CO ~ om Ul eS uy MN
font
!
=
oO
<

_ 26-Nov Truity Construction Inv 53254: Materials | $5,019.00 15-Jan

 

 

 

be
o

 

 

 

Jose Pineda Back Rent _ __ $1,562.05

i
pk

 

 

 

pk
Bo

_ Total Receivables © $10,125.62.

 

 

be
Aad

 

 

Bs

 

 

 

 

 

 

me
wl

 
Case 19-70323-hdh11 Doc 26 Filed 12/20/19

2401 8 JEFFERSON AVE
MT PLEASANT, TX 73438
7F-303-H111

 

PILGRIM BANK

MICHAEL LEDBUE

DBA M BE LEDUE PROPERTIES

PO BOX 3615

WICHITA FALLS TX 76301-0813

Entered 12/20/19 16:37:09 Page 8 of 11

Toll Free 877-303-3144
www.pigrimbank.com
Member FDIC.
FINANCIAL SERVICES STATEMENT

Northeast TM Region Penhendie- Novih Central TX Region
Pittsbarg Wellington towa: Park

MtPlegsant Clarendon Wichita Falls
Sulphur Springs Vernon Holliday
Decatur Electra Winetthorst

INTEREST RECEIVED
TO DATE

CUSTOMER NL

o FROM DATE
i/2

 

Please examine your statement af once and report any discrepancy within ten days. See reverse side for important infomation.

 

 

 

 

 

 

 

Ree eee STMPLE BUSINESS kk em 8903662 PREVIOUS BALANCE 1,322.61
Date Debits / Credits Description
1Li/el 1,644,000 WICHITA FALLS HO HAP PMT ACH DEPOSIT
Li /04 820,60 DEPOSIT
L1/o4 113.43 USER ElectricBill O391D ACH DEBIT
11/05 1,133,00 DEPOSIT # 1228
11/28 B.O¢ SERVICE CHG
NUMBERED CHEC
# Date......Ar # Date....., Amount # Date...... Amount
2733 LiL/os 2732 411/98 107.506 2733 11/05 207.50
2734 14/07 2735 11/14 120.00 2736 11/14 60.00
27a7 11/15
DAILY BALANCE INFORMATION
Bal ance Date........ Balance Date.,.....05 Balance
, 366,61 11/04 3,673.18 11/05 4,011.84
3 516 84 11/08 3,409,34 11/14 3,229.34
29.34 11/29 21.34
ACCOUNT PREVIOUS BALANCE bees a a5 Tole ee FEE | CLOSING BALANCE | ENCL
HECKING 1,322.62 8 4,890.27 3 3,597.00 | 8.00 21.34 9

 

 

 

 

 

 

 

 
Case 19-70323-hdh11 Doc 26 Filed 12/20/19 Entered 12/20/19 16:37:09 Page 9 of 11

Page 4

B 25C (Official Form 280} (32/08)

PROJECTIONS

COMPARE YOUR ACTUAL INCOME AND EXPENSES TO THE PROJECTIONS FOR THE FIRST 180
DAYS OF YOUR CASE PROVIDED AT THE INITIAL DEBTOR INTERVIEW.

Projected Actual Difference
INCOME $ $ $
EXPENSES $
CASH PROFIT 3 3 5

 

TOTAL PROJECTED INCOME FOR THE NEXT MONTH: 3
TOTAL PROJECTED EXPENSES FOR THE NEXT MONTH:
TOTAL PROJECTED CASH PROFIT FOR THE NEXT MONTH: $

ADDITIONAL INFORMATION

PLEASE ATTACH ALL FINANCIAL REPORTS INCLUDING AN INCOME STATEMENT AND BALANCE SHEET
WHICH YOU PREPARE INTERNALLY.
Case 19-70323-hdh11 Doc 26 Filed 12/20/19 Entered 12/20/19 16:37:09 Page 10 of 11
M.E. Ledue Properties / M.E. Ledue Construction

3:15 PM

12/20/19
Accrual Basis

Balance Sheet

As of November 30, 2019

ASSETS
Current Assets
Checking/Savings
CLOSED - Pilgrim

Total Checking/Savings

Accounts Receivable
Accounts Receivable

Total Accounts Receivable

Other Current Assets
Undeposited Funds

Total Other Current Assets
Total Current Assets
TOTAL ASSETS

LIABILITIES & EQUITY
Liabilities
Long Term Liabilities
Nates Payable

FNB of WF - Sth St.
Property Tax Loan
USCU - Quads -767719-19
USFCU-t4th St. - 76718-~40

Total Notes Payable
Total Long Term Liabilities
Total Liabilities
Equity
Retained Earnings
Net Income

Total Equity
TOTAL LIABILITIES & EQUITY

Nov 30, 19

 

4,850.34

 

1,850.34

29,131.72

 

29,131.72

750.00

 

750.00

 

34,732.06

8,711.66
11,726.76
149,386.40
61,945.51

31,732.06

231,776.33

 

231,770.33
231,770.33

557,710.62
19,970.50

 

577.6

 

 

809,451.45

 

 

Page 1
4:13 Phase 19-70323-hdhM Bde sHRiREPRSeintd MinikedueGenstructioms Page 11 of 11

42/20/19
Cash Basis

Ordinary Income/Expense
Income
Fee Income

Rental
Total Income
Gross Profit

Expense
Bank Service Charges

Contract Labor
Total Expense
Nef Ordinary income

Net Income

Profit & Loss
November 4 - 30, 2019

Nov 4 - 30, 19

89.67
_ 4,457.33

_ 4,547.00

4,547.00

8.00
498.00
___508.00
4,044.00

 

Page 1
